United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                        IN THE UNITED STATES COURT OF APPEALS
                                                                                     September 7, 2004
                                 FOR THE FIFTH CIRCUIT
                                                                                  Charles R. Fulbruge III
                                                                                          Clerk
                                           No. 03-20845




UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

versus


GEORGE L. J. WILSON,

                                                        Defendant-Appellant.

                                         --------------------
                            Appeal from the United States District Court
                            for the Southern District of Texas, Houston
                                    USDC No. H-98-CR-436-1
                                         --------------------

Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

         Defendant-Appellant George L.J. Wilson appeals the district court’s denial of his

application for attorney’s fees and other litigation expenses under the so-called Hyde Amendment,

18 U.S.C. § 3006A. Wilson also appeals the denial of his motion for summary relief on his

application. Wilson timely filed his notice of appeal. See United States v. Truesdale, 211 F.3d
898, 904 (5th Cir. 2000); FED. R. APP. P. 4(a)(1)(B).



         *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Wilson argues that the district court’s denial of his motion for summary relief violated his

rights under the Equal Protection Clause. Wilson contends that his motion should have been

granted because the Government failed to file a timely opposition. “A motion for summary

judgment cannot be granted simply because there is no opposition, even if the failure to oppose

violated a local rule.” Hibernia Nat’l Bank v. Administracion Cent. Sociedad Anonima, 776 F.2d
1277, 1279 (5th Cir. 1985). Wilson has not shown that the denial of his motion for summary

relief violated the Equal Protection Clause. Moreover, because Wilson’s motion for summary

relief was filed and decided after the district court issued an order denying relief on his application

for attorney’s fees under the Hyde Amendment, the motion for summary relief was moot. The

district court’s denial of summary relief is, therefore, AFFIRMED.

       Wilson also argues that the district court erred in failing to issue a statement of reasons to

support its denial of his application for attorney’s fees and other litigation expenses under the

Hyde Amendment. “Although an award of attorney’s fees, like an award of costs, is committed

to the discretion of the trial court and can only be reversed for an abuse of discretion, the trial

court must give reasons for its decisions regarding attorney’s fees; otherwise, we cannot exercise

meaningful review.” Schwarz v. Folloder, 767 F.2d 125, 133 (5th Cir. 1985) (internal citation

omitted).1 Because the district court’s order does not contain a statement of reasons, we


       1
           We note that the failure of a district court to assign reasons for a ruling may not
constitute a per se abuse of discretion demanding remand where the merits of an appellant’s claim
are easily addressable. See Provident Life & Accident Ins. Co. v. Goel, 274 F.3d 984, 998 (5th
Cir. 2001). Without reasons and appropriate factual findings, however, we cannot easily address
the merits of Wilson’s claim. Without reasons for the denial of attorney’s fees, “we do not know
whether the decision was within the bounds of its discretion or was based on an erroneous legal
theory.” Schwarz, 767 F.2d at 133. This is all to say, “remand is the correct remedy where the
district court has failed to offer an adequate explanation.” Proctor & Gamble Co. v. Amway
Corp., 280 F.3d 519, 530 n. 15 (5th Cir. 2002).

                                                   2
VACATE the district court’s order denying Wilson’s application under the Hyde Amendment and

REMAND the matter to the district court for further findings. See id.

       In view of the disposition set forth above, we do not address Wilson’s arguments that the

district court abused its discretion in denying his application under the Hyde Amendment.

       AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                                3